            Case 1:20-cv-07875-CM Document 4 Filed 09/24/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHRISTIAN ARMAN GHORBANI; CHALET
HOUSE LLC,

                             Plaintiffs,                            20-CV-7875 (CM)

                     -against-                         ORDER DIRECTING PAYMENT OF FEE
                                                         OR AMENDED IFP APPLICATION
GOLDMAN SACHS,

                             Defendant.

COLLEEN McMAHON, Chief United States District Judge:

        Plaintiff Christian Ghorbani brings this action pro se. 1 To proceed with a civil action in

this Court, a plaintiff must either pay $400.00 in fees – a $350.00 filing fee plus a $50.00

administrative fee – or, to request authorization to proceed without prepayment of fees, submit a

signed in forma pauperis (“IFP”) application. See 28 U.S.C. §§ 1914, 1915.

        Plaintiff submitted an IFP application, but it is incomplete. Plaintiff does not answer

questions about when he last worked and, if so, how much he earned, whether he currently has

business, professional, or self-employment income, and more. Because Plaintiff either does not

answer many of the questions concerning his financial situation and how he supports himself, or

his answers are incomplete, the Court cannot conclude that he is unable to pay the relevant fees

for this action.

        Accordingly, within thirty days of the date of this order, Plaintiff must either pay the

$400.00 in fees or submit an amended IFP application. If Plaintiff submits an amended IFP

application, it should be labeled with docket number 20-CV-7875 (CM), and address the




        1
         A non-lawyer cannot appear on behalf of another, and Plaintiff therefore cannot
represent Chalet House, LLC.
           Case 1:20-cv-07875-CM Document 4 Filed 09/24/20 Page 2 of 2




deficiencies indicated above by providing facts establishing that he is unable to pay the relevant

fees. Plaintiff must answer each question on the IFP application, state all sources of income and

all monthly expenses, and describe how he supports himself. 2 If the Court grants the amended

IFP application, Plaintiff will be permitted to proceed without prepayment of fees. See 28 U.S.C.

§ 1915(a)(1).

       The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket. If Plaintiff complies with this order, the case

shall be processed in accordance with the procedures of the Clerk’s Office. If Plaintiff fails to

comply with this order within the time allowed, the action will be dismissed.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant

demonstrates good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

 Dated:    September 24, 2020
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




       2
         Because the IFP Application is available on the internet, Plaintiff should not attach bank
statements or other documentation.

                                                  2
